Markey, Chief Judge,
dissenting in part.
I join parts I and II of the majority opinion. Most respectfully, I dissent from part III.
It is clear that Congress should consider an appropriate statutory limitation on times to appeal from decisions of the International Trade Commission. In the interim, I view as unnecessary in this case the effective provision by the court of an infinite time for all such appeals.
I see no reason for denying the government’s motion to include the new evidence in the record of the present appeal. Achieving an identical result, via the circuitous route of a second appeal or amendment of the present notice, strikes me as unnecessary. There is no warrant for assuming that the Commission, in denying the motion to reopen, did not consider the new evidence and its effect on the Commission’s earlier order. I would grant the government’s motion.